Filed 2/22/16 P. v. Simpson CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B263958

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA057848)
         v.

SAKEENAH SIMPSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Daviann
L. Mitchell, Judge. Affirmed.


         David Blake Chatfield, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.


                                          _______________________
       In June 2013 Sakeenah Simpson pleaded no contest to one count of false
personation of another by way of a written instrument with the intent that the instrument
be recorded, delivered, or used as true. (Pen. Code, § 529, subd. (b)(2).) She was placed
on formal probation after being given a suspended three-year state prison sentence
       Simpson’s probation was later revoked and she was ordered to complete her prison
term. In March 2015 she then filed a petition for resentencing under Penal Code section
1170.18, asking that her conviction be reclassified and resentenced as a misdemeanor.
On April 15, 2015, the trial court denied the petition because Simpson’s offense was not
eligible for resentencing under the statute.
       Simpson filed a notice of appeal. On October 27, 2015, her appointed counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) in which no
issues were raised. The brief included a declaration from counsel that he had reviewed
the record and had advised Simpson that such a brief would be filed and that she could
file a supplemental brief if she chose to. On October 28, 2015, this court sent Simpson a
letter advising her that a Wende brief had been filed and that she had 30 days to submit a
brief raising any issues she wanted us to consider.
       Simpson filed a supplemental brief which seems to contend that she had somehow
already served her time on this case, or had been serving time on another case and should
not have been further incarcerated. Nothing in the record before us supports that
contention, but further facts maybe open to development by way of a habeas corpus
petition. Her notice of appeal mentions both that issue and the resentencing review.
       We have examined the entire record in light of these contentions and are satisfied
that appellant’s attorney has fully complied with his responsibilities and that no arguable
issues exist. (Smith v. Robbins (2000) 528 U.S. 259; Wende, supra, 25 Cal. 3d 436.)




                                               2
                                DISPOSITION

    The judgment is affirmed.




                                         RUBIN, ACTING P. J.
WE CONCUR:



          FLIER, J.



          GRIMES, J.




                                     3